Title: To James Madison from Levi Lincoln, 28 February 1803 (Abstract)
From: Lincoln, Levi
To: Madison, James


28 February 1803, Washington. Has examined Daniel Clark’s will and the accompanying papers received 27 Feb. “The Testator’s closing dispositions of property, are to me, as unintelligible and mysterious, as are his religious ones in the begining of his will.” The will charges the estate with paying debts and legacies, appoints executors, and creates “a trust for the sale of the estate, coupled with an eventual pecuniary residuary interest, in case the estate should be more than sufficient to pay debts & particular legacies.” Analyzes in detail the actions the will authorizes regarding estate lands and those which it specifically forbids. Discusses several methods of proving and satisfying Jane Clark’s claim. Concludes that no legal authority can be derived to justify issuing a patent to Jane Clark in her own right.
 

   
   RC (DNA: RG 59, LOAG). 3 pp. Docketed by Wagner.



   
   See JM to Lincoln, 26 Feb. 1803.


